Citation Nr: 1625878	
Decision Date: 06/28/16    Archive Date: 07/11/16

DOCKET NO.  10-17 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio


THE ISSUE

1.  Entitlement to a higher initial rating in excess of 10 percent for a service-connected left knee disability, during the periods from December 12, 2006 to March 30, 2007, and from May 1, 2007 to the present.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty from September 1970 to March 1972.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a June 2008 RO decision that granted service connection and a 10 percent rating for a left knee disability effective December 12, 2006, and awarded a temporary total disability rating for the left knee disability under 38 C.F.R. § 4.30, based on surgical or other treatment necessitating convalescence, effective March 30, 2007, and a 10 percent disability rating, effective from May 1, 2007.  The RO also denied entitlement to a TDIU.

A videoconference hearing was held in June 2011 before the undersigned Veterans Law Judge (VLJ) of the Board, and a transcript of this hearing is of record. At the hearing, he submitted additional evidence and waived his right to have it initially considered by the RO.  38 C.F.R. §§ 20.800, 20.1304(c) (2015).

In March 2013, the Board remanded the issue of entitlement to a higher rating for a service-connected left knee disability to the Agency of Original Jurisdiction (AOJ) for additional evidentiary development, and remanded the issue of entitlement to a TDIU for issuance of a statement of the case.  The case was subsequently returned to the Board.

In May 2014, the AOJ provided the Veteran with a statement of the case as to the prior TDIU appeal.  The Veteran did not file a timely substantive appeal as to the TDIU issue.  In July 2015, an RO employee discussed this matter with the Veteran over the telephone and told him that his TDIU appeal had been closed because he did not respond to the statement of the case.  He was invited to file another claim, if he wished.  Subsequently, in September 2015, he filed several other formal claims for service connection and an increased rating, but did not file a formal TDIU claim.  

However, when a Veteran submits evidence of unemployability in association with a claim for an increased rating, a claim for TDIU benefits is inferred.  Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir 2001).  A TDIU is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability.  Rice, supra.  The Board finds that a September 1, 2015 VA treatment record submitted by the Veteran is an informal TDIU claim.  

There are other issues that are not before the Board.  In a May 2016 rating decision, the RO granted service connection and a 10 percent rating for right knee strain with meniscal tear, service connection and a 10 percent rating for tinnitus, and service connection and a noncompensable rating for bilateral hearing loss, each effective from July 27, 2015.  The RO also denied an increase in a 20 percent rating for a left ankle disability, and denied service connection for lumbosacral strain.  Since the Veteran did not appeal these determinations, these issues are not in appellate status.  38 U.S.C.A. § 7105.

The record before the Board consists of the Veteran's paper claims file and electronic claims file.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  Prior to March 30, 3007, the Veteran's service-connected left knee disability was manifested by meniscal tear, pain, and range of motion no worse than 0 to 125 degrees, and no recurrent subluxation or lateral instability.

2.  During the period from May 1, 2007, the Veteran's service-connected left knee disability is manifested by a tear of the posterior horn of the medial meniscus, with pain, frequent episodes of locking, pain, and effusion into the joint, and range of motion no worse than 10 to 90 degrees, and no recurrent subluxation or lateral instability.


CONCLUSIONS OF LAW

1.  Prior to March 30, 2007, the criteria for a higher rating in excess of 10 percent for the left knee disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Codes 5259, 5260, 5261 (2015).
 
2.  From May 1, 2007, the criteria for a higher 20 percent rating for the left knee disability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5258, 5259, 5260, 5261 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

VA has duties to notify and assist a claimant with his claim.  VA's duty to notify as to his initial service connection claim was satisfied by a letter dated on March 2007.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

With regard to the appeal for a higher initial rating for the left knee disability, in cases such as this, where service connection has been granted and an initial disability rating and effective date has been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, supra; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA also fulfilled its duty to assist the Veteran by obtaining all relevant evidence in support of his claim, which is obtainable, and therefore appellate review may proceed without prejudicing him.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran has submitted written statements and hearing testimony in support of his claim.  VA has obtained service treatment records (STRs), VA medical records, and records from the Social Security Administration (SSA), assisted the appellant in obtaining evidence, afforded the appellant physical examinations, and obtained a medical opinion as to the severity of the left knee disability.  All known and available records relevant to the issue on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise.  

The Board further finds that the RO has substantially complied with its March 2013 remand orders.  In this regard, the Board directed that the Agency of Original Jurisdiction (AOJ) arrange for a VA medical examination, and attempt to obtain additional VA medical records and SSA records, and this was done.  A VA examination was conducted in June 2013.  Therefore, the Board finds that no further development is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

With respect to the claim for an increased rating for a left knee disability only if the record is inadequate or there is suggestion the current rating may be incorrect is there then a need for a more contemporaneous examination.  38 C.F.R. § 3.327(a). Here, the most recent VA compensation examination to evaluate this condition was conducted in June 2013.  A VA examination of both knees was conducted in January 2016.  The mere passage of time since does not, in and of itself, necessitate another examination.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  A medical opinion is adequate when it is based upon consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's "evaluation of the claimed disability will be a fully informed one."  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). 

The Board finds that the examination reports were each sufficiently detailed with recorded history, impact on employment and daily life, and clinical findings.  The examinations were conducted by competent medical professionals.  In addition, it is not shown that the examinations were in any way incorrectly conducted or that the VA examiners failed to address the clinical significance of the Veteran's symptoms. Further, the VA examination reports addressed the applicable rating criteria.  In this regard, the reports of record contain sufficiently specific clinical findings and informed discussion of the pertinent history and features of the service-connected left knee disability to provide probative medical evidence for rating purposes.  The Board finds that the most recent VA examinations are adequate as they provide the information needed to properly rate his left knee disability.  38 C.F.R. §§ 3.327(a), 4.2.  The Board finds that another examination is not needed since there is sufficient evidence, already on file, to fairly decide this claim.

The Veteran was also afforded a hearing before a Veterans Law Judge (VLJ).  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the VLJ identified the issue to the Veteran, who testified as to his treatment history and the symptoms of his left knee disability, their progression, and the treatment he has received.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran provided testimony relevant to those elements.  As such, the Board finds that no further action pursuant to Bryant is necessary, and the Veteran is not prejudiced by a decision at this time.

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.
Law and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.

Governing law provides that the evaluation of the same manifestation under different diagnoses, known as pyramiding, is to be avoided.  See Esteban v. Brown, 6 Vet. App. 259 (1994); see also 38 C.F.R. § 4.14 (2014).  In Esteban, the United States Court of Appeals for Veterans Claims (Court) found that when a Veteran has separate and distinct manifestations from the same injury he should be compensated under different Diagnostic Codes.

When rating the Veteran's service-connected disability, the entire medical history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. (1991).  In general, the degree of impairment resulting from a disability is a factual determination and the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  However, staged ratings are appropriate in any initial rating/increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999);  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's lay statements and testimony are considered competent evidence when describing his symptoms of disease or disability that are non-medical in nature.  Barr v. Nicholson, 21 Vet. App. 303 (2007), Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); and Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  His lay statements and testimony regarding the severity of his symptoms must be viewed in conjunction with the objective medical evidence of record and the pertinent rating criteria.  And the ultimate probative value of his lay testimony and statements is determined not just by his competency, but also his credibility to the extent his statements and testimony concerning this is consistent with this other evidence.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  See also 38 C.F.R. § 3.159(a)(1) and (a)(2).

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2015); see also 38 C.F.R. §§ 4.45, 4.59 (2015). However, in Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the United States Court of Appeals for Veterans Claims (Court) held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance." Id., quoting 38 C.F.R. § 4.40.  The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011). 

Under Diagnostic Code 5010, arthritis due to trauma, substantiated by X-ray findings, is rated as degenerative arthritis. 38 C.F.R. § 4.71a , Diagnostic Code 5010.  Under Diagnostic Code 5003, degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved (Diagnostic Code 5200 etc.).  38 C.F.R. § 4.71a, Diagnostic Code 5003.  When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.

In the absence of limitation of motion, a 10 percent rating is assigned for X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, and a 20 percent rating is assigned for X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations.  Note (1) provides that the 20 percent and 10 percent ratings based on X-ray findings, above, will not be combined with ratings based on limitation of motion.  Note (2) provides that the 20 percent and 10 percent ratings based on X-ray findings, above, will not be utilized in rating conditions listed under diagnostic codes 5013 to 5024, inclusive.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

The normal range of motion of the knee is from 0 degrees extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate II.

Under Diagnostic Code 5260, pertaining to limitation of leg flexion, a noncompensable evaluation is assigned where flexion is limited to 60 degrees.  A 10 percent rating is warranted where flexion is limited to 45 degrees.  A 20 percent evaluation is for application where flexion is limited to 30 degrees.  Finally, a 30 percent rating applies where flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2015).

Under Diagnostic Code 5261, pertaining to limitation of leg extension, a noncompensable evaluation is assigned where extension is limited to 5 degrees.  A 10 percent rating is warranted where extension is limited to 10 degrees.  A 20 percent evaluation is for application where extension is limited to 15 degrees.  A 30 percent rating applies where extension is limited to 20 degrees.  A 40 percent rating is warranted where extension is limited to 30 degrees.  Finally, a 50 percent evaluation is warranted where extension is limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2015).

Knee impairment with recurrent subluxation or lateral instability is rated 10 percent when slight, 20 percent when moderate, and 30 percent when severe.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2015). 

Symptomatic removal of the semilunar cartilage is assigned a maximum 10 percent rating under 38 C.F.R. § 4.71a, Diagnostic Code 5259 (2015).  Disabilities involving cartilage, semilunar, dislocated, with frequent episodes of locking, pain, and effusion into the joint are assigned a maximum 20 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5258 (2015).

VA's General Counsel  has held that a claimant who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257, respectively.  VAOPGCPREC 23-97; 62 Fed. Reg. 63,604 (July 1, 1997; revised July 24, 1997).  The General Counsel  subsequently clarified in VAOPGCPREC 9-98 (August 14, 1998) that for a knee disability rated under Diagnostic Code 5257 to warrant a separate rating for arthritis based on X-ray findings and limitation of motion, limitation of motion under Diagnostic Code 5260 or Diagnostic Code 5261 need not be compensable but must at least meet the criteria for a zero-percent rating.  VA's General Counsel  further explained that, if a Veteran has a disability rating under Diagnostic Code 5257 for instability of the knee, a separate rating for arthritis could also be based on X-ray findings and painful motion under 38 C.F.R. § 4.59.  This is because, read together, Diagnostic Code 5003 and 38 C.F.R. § 4.59  provide that painful motion due to degenerative arthritis, which is established by X-ray, is deemed to be limitation of motion and warrants the minimum rating for a joint, even if there is no actual limitation of motion.  See Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).

VA's General Counsel  has additionally held that separate ratings may also be assigned for limitation of knee extension and flexion. VAOPGCPREC 9-2004; 69 Fed. Reg. 59, 990 (2004).  Specifically, where a Veteran has both a compensable level of limitation of flexion and a compensable level of limitation of extension of the same knee, the limitations must be rated separately to adequately compensate him for functional loss associated with injury to his leg and knee.  Id.  

Analysis

The Veteran contends that his service-connected left knee disability is more disabling than currently evaluated.

Service connection was established for a left knee disability in the June 2008 rating decision on appeal, effective December 12, 2006.  The RO characterized the disability as status post arthroscopy, medial meniscus tear, left knee, and found that it was secondary to a service-connected left ankle disability.  Throughout the rating period on appeal (except for a period of temporary total rating from March 30, 2007 to May 1, 2007), the Veteran's left knee disability has been rated as 10 percent disabling under Diagnostic Codes 5260-5259.

VA medical records dated since October 2006 reflect treatment for a left knee disability, with complaints of pain and instability.  On orthopedic consult in November 2006, the Veteran complained of left knee pain.  An examination of the knee showed a small effusion.  He had full range of motion and he was reproducibly exquisitely tender over the medial femoral condyle. The left knee was stable, the drawer sign was negative, and there was no tenderness over the joint line.  There was no patellofemoral crepitus or pain at patella compression.  An X-ray study of the left knee was unremarkable.  

A November 2006 magnetic resonance imaging (MRI) scan showed a horizontal tear through the posterior horn of the medial meniscus, as well as a radial tear through the body of the medial meniscus, edema in the medial femoral condyle, likely degenerative, a likely sprain of the medial collateral ligament, and chondromalacia of the medial joint compartment.

On VA compensation examination in November 2006, the Veteran complained of left knee and ankle pain.  On examination, he walked with an antalgic limp on the left side, with the knee in the extended position with pain over the medial side of his left knee.  There was pain, tenderness and discomfort over the medial joint margin, and there was no fluid in the knee.  The left knee was stable, and both anterior and posterior drawer signs were negative.  There was no medial or lateral instability at full extension or at 30 degrees of flexion.  There was a positive McMurray's test on the medial side of the knee.  The patella was not tender or painful, and the patella tracked well without discomfort or pain.  Extension was full, and flexion was to 125 degrees with pain over the medial side of his knee.  The examiner diagnosed symptomatic degenerative tear of the medial meniscus of the left knee with degenerative changes over the medial compartment of the left knee noted on MRI findings.  The examiner opined that this condition was due to the normal aging process.

A January 2007 VA outpatient treatment record shows that he complained of constant pain with instability.  He reported difficulty going up and down steps, and some buckling sensation.  An examination of his left knee showed full range of motion.  The majority of the pain was located to the medial joint line.  McMurray's test was negative for palpable click, but did produce significant medial joint line pain.  He had a small effusion with the Ballotmans testing.  He was stable to varus and valgus stressing as well as anterior and posterior drawer testing.  Patella tracking was normal, and the quadriceps tendon was intact.  The diagnostic impression was a medial meniscal tear, and surgery was planned.  A March 2007 history and physical note reflects that his left knee had mild effusion and full range of motion.  There was negative patella grind, negative patella instability, and mild crepitus with range of motion of his knee.  There was positive tenderness with McMurray's maneuver and medial joint line tenderness; however, there was no palpable click and negative McMurray's test.  His lateral joint line was negative without any pain.  His ACL was intact with anterior drawer and Lachman testing. He had no varus or valgus instability.  An X-ray study showed no traumatic abnormalities.  The diagnostic impression was a medial meniscus tear. 

The Veteran underwent a left knee arthroscopy and partial medial meniscectomy on March 30, 2007.  There was an area of partial thickness articular damage on the medial femoral condyle and a complex degenerative change of the medial meniscus, which was debrided. 

A September 2007 VA orthopedic note reflects that the Veteran's left knee was much improved since his left knee arthroscopy, but he still had lingering knee pain.  On examination of the left knee, there was a small effusion, and healed incisions.  Range of motion was from 0 to 140 degrees.  The examination was negative for a palpable click but did produce significant pain.  On orthopedic examination in January 2008, he had a mild left antalgic limp, and full range of motion of the left knee. There was no joint line tenderness.  A trace effusion was present.  The knee was stable, drawer sign was negative, and there was no patellofemoral crepitus or pain on patellar compression. 

Subsequent VA outpatient treatment records reflect episodic treatment for the left knee disability, with complaints of pain, locking, and buckling.  A May 2009 MRI scan of the left knee showed an unchanged horizontal cleavage tear of the posterior horn of the medial meniscus, and an apparent partial interval healing of the tear in the body of the medial meniscus. 

A June 2009 VA orthopedic note reflects that the physician stated that the intense discomfort he was having prior to his March 2007 surgery resolved, but he continued to have left knee pain associated with clicking and a sense of giving way.  He related that the pain was not of the same intensity, but caused quite considerable discomfort.  He indicated that the operative note showed that the medial meniscus was described as having a complex degenerative tear with a base at the junction of the root and body that was flipped anteriorly acting like a bucket handle, and that portion was removed.  

On VA compensation examination in February 2010, the Veteran complained of constant left knee pain at a level of 8/10, but was 10/10 during flare-ups.  He also complained of weakness, locking, swelling, and instability causing falls.  On examination, there was a slight limp on the left side.  Range of motion was from 0 to 90 degrees with pain at 70 degrees.  During a flare-up or following repetitive use, he would be additionally limited by pain but not by weakened movement, excess fatigability, incoordination or functional loss.  There was no varus or valgus motion in neutral position or in 30 degrees of flexion.  Lachman's test and anterior and posterior drawer tests were normal, and McMurray's test was negative.  The diagnosis was a tear in the medial meniscus of the left knee that was partially healed.  He opined that the Veteran had a mild to moderate degree of disability of the left knee which was dependent upon his level of activity.

By a statement dated in April 2010, the Veteran stated that he had constant severe left knee pain, and weekly flare-ups that lasted for up to five days.  He stated that he had weakness, instability causing falls, and severe locking and swelling.  He also reported weakness and fatigue during flare-ups, and said he sometimes used a cane.  He said the range of motion testing at his VA examination was extremely painful.  He asserted that his statements during the examination were not reported accurately by the examiner.

A March 2011 VA orthopedic note shows that postoperatively he did well for a while but then had recurrent symptoms.  Another knee surgery was scheduled, but was cancelled as he was ill at the time.  He currently complained of significant pain mostly located on the medial side as well as symptoms of catching, locking, and giving way.  The left knee disability impaired his ability to ambulate, use stairs, and perform construction work.  The Veteran reported that a few months ago, his left knee gave out and he fell onto his right arm, injuring his shoulder.  Range of motion of the left knee was from 10 to 115 degrees.  There was no effusion.  There was medial joint line tenderness, positive McMurray's test for the medial side, and the knee was otherwise stable to varus/valgus stress testing as well as anterior/posterior drawer testing.  An X-ray study of the knees showed persistent mild tri-compartmental osteoarthrosis of the bilateral knees.  The diagnosis was left knee medial meniscus tear and osteoarthritis.  The physician stated that the Veteran had a documented meniscus tear that caused catching and locking and symptoms of giving way.

In May 2011, the SSA determined that the Veteran was disabled primarily based on left ankle and knee disabilities, as well as disabilities of the low back and neck.

At a June 2011 Board hearing, the Veteran reiterated many of his assertions.  He said he took pain medication for his left knee pain.  He denied recent hospitalization for the left knee disability.  He said he had been told he needed additional surgery on his left knee.  He said he wore an elastic knee brace for two-thirds of the day.  He testified that prolonged sitting and standing were difficult for him.  He said that his left knee gave way and caused him to fall on two occasions.  He felt instability in his left knee about twice daily.  He asserted that the VA examiner moved his knee farther than it normally went during his examination.

On VA compensation examination in January 2012, the examiner noted that the origin of the Veteran's left knee disability was in 2005, well after military service, when he developed a slow onset of pain in the left knee due to the service-connected left ankle disability.  He was diagnosed with left knee medial meniscal tear, and underwent a left knee meniscectomy in March 2007.  He did not improve after the surgery and a 2009 left knee MRI showed the presence of another left knee meniscal tear in the medial posterior horn.   The examiner diagnosed medial meniscal tear of the left knee.  The Veteran did not report flare-ups of the left knee disability.  Range of motion of the left knee was as follows:  flexion to 115 degrees and extension to 5 degrees, with no objective evidence of painful motion as to extension.  Range of motion was unchanged after repetitive-use testing.  The examiner indicated that the Veteran did not have additional limitation in range of motion of the knee and lower leg following repetitive-use testing.  He had the following functional impairment of the left knee:  less movement and pain on movement.  There was pain to palpation, and muscle strength was 5/5 (normal).  Joint stability testing was performed, and there was no instability and no patellar subluxation or dislocation.  The examiner indicated that the Veteran had a meniscal tear with frequent episodes of joint locking in the left knee.  He had a second medial meniscal tear, which had been present since at least the time of the 2009 left knee MRI.  The examiner indicated that an X-ray study did not show evidence of degenerative or traumatic arthritis of the left knee. 

On VA compensation examination in June 2013, the examiner diagnosed a meniscal tear of the left knee.  Range of motion of the left knee was from 10 degrees of extension (with pain at 15 degrees), to 110 degrees of flexion (with pain at 100 degrees.)  After repetitive-motion testing, range of motion was unchanged.  His functional impairment included limitation of motion and pain on movement.  There was pain to palpation, and muscle strength was 5/5 (normal).  Joint stability testing was performed, and there was no instability and no patellar subluxation or dislocation.  The examiner indicated that the Veteran had a meniscal tear with frequent episodes of joint locking in the left knee, and frequent episodes of joint pain.  The examiner indicated that the Veteran had residual signs and/or symptoms due to a meniscectomy, namely recurrent medial meniscal tear, symptoms of knee pain, swelling, catching, locking, and giving way.  His gait had a mild limp that favored the left side.  He could perform a single leg stance without difficulty.  No functional limitations were observed regarding sitting, standing, or walking.  He was unable to fully crouch due to reported pain.  McMurray's test for medial meniscus of left knee revealed pain but no clicking.  An examination of McMurray's was limited secondary to reported pain.  Flexion/extension showed moderate locking of the left knee with extension. Tightness in the hamstring muscles of the left posterior thigh was noted with knee flexion.  A May 2013 X-ray study of the left knee showed no significant radiographic abnormality.  The diagnosis was status post arthroscopy, medial meniscus tear, left knee, and a history of chondromalacia left knee, since surgically repaired and healed without residuals.

On VA examination of both knees in January 2016, range of motion of the left knee was from 0 to 100 degrees, with pain on motion.  He was not able to perform repetitive-use testing due to pain.  There was pain on weight-bearing and objective evidence of crepitus.  The examiner opined that he had functional loss due to pain, fatigue, and weakness, and also had limitation of motion, instability of station, disturbance of locomotion, and interference with sitting and standing.  There was no muscle atrophy, no reduction in muscle strength, and no ankylosis.  The examiner indicated that there was no lateral instability or recurrent subluxation of the left knee. The examiner noted that the Veteran had a meniscus (semilunar cartilage) condition, namely a left knee meniscal tear.

In an April 2016 written brief, the Veteran's representative contended that the Board should consider the Veteran's service treatment records regarding flare-ups of his left knee.  The representative asserted that the Veteran had left knee episodes that resulted in extreme pain and weakened movement, and that an increased rating was warranted.  

Period prior to March 30, 2007

After a review of all of the evidence of record throughout the rating period, the Board finds that during the period prior to March 30, 2007 (the date of his left knee surgery), the clinical reports do not document that the Veteran's left knee disability was productive of functional impairment consistent with limitation of extension to 15 degrees or more or limitation of flexion to 30 degrees or less as required under Diagnostic Codes 5261 and 5260 for a rating in excess of 10 percent.  In fact, during this period, flexion of the left knee was no worse than 125 degrees, and extension was full throughout this period.  See 38 C.F.R. § 4.71, Plate II.  Even considering the effects of pain on motion, there is no probative evidence that pain reduced motion during this period to the extent required for an increased rating in excess of 10 percent under the limitation of motion codes.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).

The Veteran has primarily contended that an increased rating is warranted for the left knee disability throughout the rating period due to severe knee pain.  The Board has considered these contentions.  However, pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system.  Rather, pain may result in functional loss, but only if it limits the ability to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance.  See Mitchell, supra. 

The current 10 percent rating is proper for the left knee disability during this period based on evidence of painful motion and slight limitation of flexion that is noncompensable under Diagnostic Code 5260.  38 C.F.R. § 4.59.

Although the Veteran complained of instability of the left knee during the period prior to March 30, 2007, the Board finds that the weight of the evidence shows that instability was not found by examiners or treatment providers.  Instability was not shown on VA examination in November 2006, and his left knee was stable during outpatient treatment in January 2007.  The Board therefore finds that a separate rating is not warranted for instability during this portion of the rating period, as the objective findings on examination are more probative that the Veteran's lay statements in this regard.  38 C.F.R. § 4.71a , Diagnostic Code 5257; VAOPGCPREC 23-97; VAOPGCPREC 9-98.

The evidence during this period reflects that the Veteran's left knee disability also included a tear through the posterior horn of the medial meniscus, as well as a radial tear through the body of the medial meniscus of the left knee.  Considering the left knee disability under Diagnostic Code 5258, pertaining to a dislocated semilunar cartilage, the Board finds that the clinical evidence during this period did not show that the Veteran had a dislocated semilunar cartilage, and the evidence during this period also did not show frequent episodes of locking, pain, and effusion into the joint.  Hence, a higher 20 percent rating is not warranted under Diagnostic Code 5258 during this period.

Considering the left knee disability under Diagnostic Code 5259, pertaining to symptomatic removal of the semilunar cartilage, a higher rating in excess of 10 percent is not available under this code, as a 10 percent rating is the maximum rating under this Diagnostic Code.  Further, the evidence does not reflect that his semilunar cartilage had been removed, and the clinical evidence reflects that the symptoms due to his meniscal tear included pain and decreased mobility.  Thus, the Board finds that in this case, separate ratings based on pain with limitation of motion under 5260 and 5259 would constitute impermissible pyramiding under 38 C.F.R. § 4.14, and thus a separate rating is not warranted under Diagnostic Code 5259 during the portion of the rating period prior to March 30, 2007.

Period from May 1, 2007

After a review of all of the evidence of record throughout the rating period, the Board finds that throughout the period from May 1, 2007, the clinical reports do not document that the Veteran's left knee disability was productive of functional impairment consistent with limitation of extension to 15 degrees or more or limitation of flexion to 30 degrees or less as required under Diagnostic Codes 5261 and 5260 for a rating in excess of 10 percent.    He was noted to have full range of motion of the left knee in September 2007 and January 2008, and also had pain and a small effusion.

On VA examination in February 2010, range of motion of the left knee was from 0 to 90 degrees with pain at 70 degrees.  In March 2011, range of motion was from 10 to 115 degrees.  On examination in January 2012, range of motion was from 5 to 115 degrees.  On VA examination in June 2013, range of motion was from 10 to 110 degrees (with pain at 15 degrees of extension and at 100 degrees of flexion), and flexion/extension showed moderate locking of the left knee with extension.  

During this portion of the rating period, flexion of the left knee was no worse than 90 degrees, and extension was no worse than 10 degrees throughout this period.  See 38 C.F.R. § 4.71, Plate II.  Even considering the effects of pain on motion, there is no probative evidence that pain reduced motion during this period to the extent required for an increased rating in excess of 10 percent under the limitation of motion codes.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).

The medical reports on file do not demonstrate the level of loss of motion (in either flexion or extension) necessary for either a higher rating or separate ratings based on limitation of flexion or extension at any time during this portion of the appeal period.  The current 10 percent rating is proper for the left knee disability during this period based on evidence of painful motion and limitation of flexion that is noncompensable under Diagnostic Code 5260.  38 C.F.R. § 4.59.

Although the Veteran complained of instability of the left knee during the period from May 1, 2007, the Board finds that the weight of the evidence shows that instability was not found by examiners or treatment providers.  Multiple VA examinations found no recurrent subluxation or lateral instability.  See orthopedic evaluations and VA examinations dated in January 2008, February 2010, March 2011, January 2012, June 2013, and January 2016.  The Board therefore finds that a separate rating is not warranted for instability during this portion of the rating period, as the objective findings on examination are more probative that the Veteran's lay statements in this regard.  38 C.F.R. § 4.71a , Diagnostic Code 5257; VAOPGCPREC 23-97; VAOPGCPREC 9-98.

However, resolving reasonable doubt in his favor, the Board finds that the evidence reflects that since May 1, 2007 the Veteran has a meniscal tear, and there is demonstrated frequent locking, catching, weakness, pain, and effusion into the left knee joint, and left knee effusion has been objectively noted by some examiners.  Hence, the Board finds that it is more favorable to rate the Veteran's left knee disability under Diagnostic Code 5258, based on frequent episodes of pain and effusion resulting in limitation of motion of the left knee, and a 20 percent rating is warranted under this Code instead of under Diagnostic Code 5260.  Separate ratings are not warranted under both of these codes, as the clinical evidence reflects that the symptoms due to his status post arthroscopy, medial meniscus tear include pain and effusion resulting in decreased mobility.  See reports of March 2011 orthopedic evaluation, and January 2012 and June 2013 VA examinations.  Thus, the Board finds that in this case, separate ratings based on pain with limitation of motion under 5260 and 5258 would constitute impermissible pyramiding under 38 C.F.R. § 4.14, and a separate rating is not warranted under both Diagnostic Codes 5258 and 5260.

A higher rating is not warranted under any applicable rating criteria throughout the rating period on appeal.  Ankylosis of the left knee is not shown.  Ankylosis is stiffening or fixation of the joint as the result of a disease process, with fibrous or bony union across the joint.  See Dinsay v. Brown, 9 Vet. App. 79, 81 (1996), citing Dorland's Illustrated Medical Dictionary at 86 (27th ed. 1988) (Ankylosis is "immobility and consolidation of a joint due to disease, injury, or surgical procedure."). Thus, Diagnostic Code 5256 does not apply.

As the evidence fails to demonstrate nonunion or malunion of the tibia or fibula, a higher rating is not possible under Diagnostic Code 5262.  Additionally, as there is no showing of genu recurvatum, Diagnostic Code 5263 is inapplicable.  There are no other relevant codes for consideration. 

In sum, the Board finds that prior to March 30, 2007, a rating in excess of 10 percent is not warranted for the left knee disability under Diagnostic Code 5260, and from May 1, 2007, a higher 20 percent rating is warranted for frequent episodes of locking, pain and effusion resulting in limitation of motion under Diagnostic Code 5258 (instead of Diagnostic Code 5260).  These ratings adequately reflect the disability picture presented during this period.

The Board has considered whether extraschedular consideration is warranted.  The discussion above reflects that the symptoms of the Veteran's left knee disability (mainly pain, locking, effusion and limitation of motion) are contemplated by the applicable rating criteria.  Higher ratings are possible under other Diagnostic Codes, but the required symptoms for such ratings have not been shown.  The effects of pain and functional impairment have been taken into account and are considered in applying the relevant criteria in the rating schedule.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, supra.  The effects of the Veteran's left knee disability have been fully considered and are contemplated in the rating schedule; hence, referral for an extraschedular rating is unnecessary at this time.  Consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER

Prior to March 30, 2007, a higher initial rating in excess of 10 percent for the service-connected left knee disability is denied.

From May 1, 2007, a higher 20 percent rating for the service-connected left knee disability is granted, subject to the laws and regulations governing the payment of monetary benefits.


REMAND

As noted above, the Veteran has submitted a copy of a September 1, 2015 VA orthopedic surgery note in which the physician stated that the Veteran has not been able to work since 2006 because of his service-connected left knee disability.  

The Board finds that this VA treatment record is an informal September 2015 claim for a TDIU (see Rice, supra), and that additional development is necessary.

The Veteran contends that he is unable to work due to his service-connected disabilities.  To qualify for a TDIU, the evidence must show that the Veteran is unable to secure or follow a substantially gainful occupation solely as a result of his service-connected disabilities and there is one disability ratable at 60 percent or more, or, if more than one disability, at least one disability ratable at 40 percent or more and a combined disability rating of at least 70 percent.  38 C.F.R. § 4.16(a). The Veteran's combined disability rating is 60 percent.  Thus, the Veteran does not currently meet the criteria for a TDIU under 38 C.F.R. § 4.16(a).  However, even if the Veteran does not satisfy these threshold minimum rating requirements of § 4.16(a), it is also possible to receive a TDIU on an extraschedular basis under 38 C.F.R. § 4.16(b) if it is determined he is incapable of securing and maintaining substantially gainful employment on account of his service-connected disabilities.

A VA examiner provided an opinion regarding the Veteran's ability to work in January 2012, opining that he could secure and maintain gainful employment in any capacity requiring sedentary work when considering his service-connected conditions of left ankle osteochondritis and arthritis, left knee meniscal tears, and right shoulder rotator cuff and labral tears, except that he had the following work restrictions due to service-connected conditions:  he could not use his right arm temporarily due to his recent right shoulder surgery.  A similar opinion was provided in a June 2013 VA examination.

Since its May 2016 award of service connection for a right knee disability, tinnitus, and bilateral hearing loss, the AOJ has not yet considered whether the Veteran's service-connected disabilities, in combination, render him unable to secure or follow a substantially gainful occupation, including on an extraschedular basis.  

Additional information is needed to determine the degree of occupational impairment resulting from all of the Veteran's service-connected disabilities.  The medical and other records on file do not clearly indicate whether the Veteran is unemployable solely as a result of his service-connected disabilities, and another VA medical opinion is needed to assist in making this determination.

The Veteran should be asked to complete a current VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability).

Ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain relevant VA treatment records for the Veteran's service-connected disabilities dated since May 2014 and associate them with his VA claims file.

2.  Send the Veteran a VA Form 21-8940, and ask him to fill the form out completely.

3.  Then, after all records and/or responses received have been associated with the claims file, obtain a VA medical opinion from an appropriate VA examiner.  The claims file must be made available to and be reviewed by the examiner.

The examiner should opine as to the functional effect of the Veteran's service-connected disabilities on his ability to obtain or maintain gainful employment, without regard to his age or non-service-connected disabilities.

The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles. 

If the examiner is unable to render the requested opinion without resort to speculation, he or she must so state, with an explanation as to why this is the case. 

4.  Then adjudicate the claim for a TDIU (including on an extraschedular basis), in light of all of the additional evidence.  If this claim is not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case and give them an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


